DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a conductive carbon mixture for producing an electrode material for an electric storage device, comprising: an oxidized conductive carbon having a hydrophilic part in the amount of 10 % by mass or more of the entire oxidized conductive carbon, which is obtained by giving an oxidizing 
treatment to a carbon raw material with an inner vacancy; and a different conductive carbon which is different from the oxidized conductive carbon, wherein at least part of the oxidized conductive carbon is deformed into a paste-like state and the deformed oxidized conductive carbon is attached to a surface of the different conductive carbon.  The prior art also fails to disclose a method of producing the conductive carbon mixture described above, comprising: a carbon-oxidizing step of giving an oxidizing treatment to the carbon raw material with an inner vacancy so that the oxidized conductive carbon having the hydrophilic part in the amount of 10 % by mass or more of the entire oxidized conductive carbon is obtained by the oxidizing treatment; and a combining step of dry blending the oxidized conductive carbon obtained in the carbon-oxidizing step with the different conductive carbon so that at least part of the oxidized conductive carbon is deformed into the paste-like state by a pressure added to the oxidized conductive carbon during the combining step and the deformed oxidized conductive carbon is attached to the surface of the different conductive carbon.  The prior art specifically fails to teach that raw carbon with an inner vacancy is oxidized and formed into a paste-like state so that it forms on the surface of a different conductive carbon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722